     Case 1:19-cv-01505-KOB-SGC Document 17 Filed 05/14/20 Page 1 of 3                      FILED
                                                                                   2020 May-14 AM 11:21
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JAMES JENKINS,                             )
                                           )
       Petitioner,                         )
                                           )
v.                                         )    Case No.: 1:19-cv-01505-KOB-SGC
                                           )
CHERON Y. NASH,                            )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION

      On February 28, 2020, the magistrate judge entered a report recommending

this petition for writ of habeas corpus, brought pursuant to 28 U.S.C. § 2241, be

denied and dismissed with prejudice. (Doc. 13). Petitioner has filed objections.

(Doc. 15). As explained below, Petitioner’s objections are due to be overruled.

      Petitioner sets out two objections, the first of which is not an objection at all.

Rather, Petitioner acknowledges the magistrate judge correctly reported he has a

liberty interest in the loss of forty-one days good time credit as punishment for

having been found guilty of a disciplinary infraction for possession of narcotics.

(Doc. 15 at 2).

      Petitioner’s second objection consists of his insistence that the finding of guilt

did not meet the “some evidence” standard because a corrections officer did not

utilize a Narcotics Identification Kit (“NIK test”) to identify the chemical makeup
     Case 1:19-cv-01505-KOB-SGC Document 17 Filed 05/14/20 Page 2 of 3




of the items recovered and identified as Suboxone. (Id. at 3). However, the

magistrate judge correctly rejected Petitioner’s assertion that the applicable Bureau

of Prisons (“BOP”) Program Statement requires such testing. (Doc. 13 at 6-7). It

does not; in any event, noncompliance with an internal agency guideline does not

violate federal law.

      Petitioner attempts to salvage his claims by submitting the “actual forms” the

BOP uses to provide procedural safeguards in identifying contraband substances.

(Doc. 15 at 3).        Petitioner contends the pharmacist’s visual identification of

Suboxone in this case violated due process. (Id.). As an initial matter, Petitioner’s

submission of the “actual forms” is untimely; the court will not consider them.

Alternatively, although Petitioner attributes the forms to the BOP, even a cursory

reading shows the items were promulgated by the State of New York Department of

Correction and Community Supervision. (Id. at 7-12). Furthermore, the forms

reveal nothing more than a request for testing, a page to record a testing sequence,

and a description of the NIK system of identification. (Id.). Finally, the court rejects

Petitioner’s conclusory assertion that a trained pharmacist’s visual identification of

the strips recovered as Suboxone by color and brand number is insufficient to satisfy

the “some evidence” standard.            Accordingly, Petitioner’s objections are

OVERRULED. (Doc. 15).
     Case 1:19-cv-01505-KOB-SGC Document 17 Filed 05/14/20 Page 3 of 3




      After careful consideration of the entire record in this case, the magistrate

judge’s report, and the objections thereto, the court ADOPTS the report of the

magistrate judge and ACCEPTS her recommendations. (Doc. 13). Accordingly,

Petitioner’s claims are due to be denied and dismissed with prejudice. Because this

matter arises under § 2241, a certificate of appealability is not required. A separate

order will be entered.

      DONE and ORDERED this 14th day of May, 2020.



                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       UNITED STATES DISTRICT JUDGE
